           Case 17-41006-JMM              Doc 94        Filed 10/30/19 Entered 10/30/19 13:33:26              Desc
                                                           Page 1 of 13



                                          UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF IDAHO


       In re: POTTORFF, CHARLOTTE LEA                         §     Case No. 17-41006
                                                              §
                                                              §
                                                              §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              R. Sam Hopkins, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $52,925.17                              Assets Exempt:      $52,922.67
      (without deducting any secured claims)

      Total Distributions to Claimants:   $133,869.97              Claims Discharged
                                                                   Without Payment:      $5,265,154.96


      Total Expenses of Administration:    $40,130.03




                3) Total gross receipts of $174,000.00 (see Exhibit 1), minus funds paid to the debtor and third
      parties of $0.00 (see Exhibit 2), yielded net receipts of $174,000.00 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-41006-JMM             Doc 94     Filed 10/30/19 Entered 10/30/19 13:33:26                Desc
                                                       Page 2 of 13



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                          $0.00            $2,439.98            $1,701.57             $1,701.57
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $23,690.03           $40,130.03           $40,130.03


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                               $91,000.00           $47,112.08           $47,112.08           $47,112.08

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                            $5,509,712.72        $2,584,656.88        $2,584,656.88           $85,056.32


   TOTAL DISBURSEMENTS                         $5,600,712.72        $2,657,898.97        $2,673,600.56          $174,000.00




                 4) This case was originally filed under chapter 7 on 11/15/2017. The case was pending for 24
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        10/27/2019                        By: /s/ R. Sam Hopkins
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-41006-JMM                   Doc 94        Filed 10/30/19 Entered 10/30/19 13:33:26                          Desc
                                                                   Page 3 of 13




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                               $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                            RECEIVED

 3539 S KOESTER RD, IDAHO FALLS, ID 83402-4348, BONNEVILLE                                      1110-000                              $174,000.00
 COUNTY

                             TOTAL GROSS RECEIPTS                                                                                     $174,000.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS               CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED                PAID
                                              CODE            (from Form 6D)


                IDAHO IRRIGATION              4110-000                         NA                 $91.10               $91.10               $91.10
                DISTRICT
       1        BONNEVILLE                    4110-000                         NA              $2,348.88             $1,610.47           $1,610.47
                COUNTY
                TREASURER MARK R
                HANSEN TAX
                COLLECTOR

                   TOTAL SECURED                                            $0.00              $2,439.98             $1,701.57           $1,701.57




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-41006-JMM              Doc 94   Filed 10/30/19 Entered 10/30/19 13:33:26             Desc
                                                        Page 4 of 13




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS           CLAIMS             CLAIMS                 CLAIMS
   PAYEE                               TRAN.         SCHEDULED         ASSERTED           ALLOWED                  PAID
                                       CODE

 Trustee, Fees - R. Sam Hopkins        2100-000               NA         $11,950.00       $11,950.00             $11,950.00

 Trustee, Expenses - R. Sam            2200-000               NA              $102.44          $102.44             $102.44
 Hopkins
 Costs re Sale of Property -           2500-000               NA             $1,584.50        $1,584.50           $1,584.50
 ALLIANCE TITLE
 Banking and Technology Service        2600-000               NA               $88.75           $88.75              $88.75
 Fee - Rabobank, N.A.
 Attorney for Trustee Fees (Other      3210-000               NA             $9,397.50        $9,397.50           $9,397.50
 Firm) - SERVICE & SPINNER
 Attorney for Trustee Expenses         3220-000               NA              $283.69          $283.69             $283.69
 (Other Firm) - SERVICE &
 SPINNER
 Accountant for Trustee Fees (Other    3410-000               NA              $245.00          $245.00             $245.00
 Firm) - JORDAN & COMPANY,
 CHARTERED
 Accountant for Trustee Expenses       3420-000               NA               $38.15           $38.15              $38.15
 (Other Firm) - JORDAN &
 COMPANY, CHARTERED
 Realtor for Trustee Fees (Real        3510-000               NA                $0.00     $16,440.00             $16,440.00
 Estate Commissions) - PAUL
 BLASKOVITCH
 TOTAL CHAPTER 7 ADMIN. FEES
                                                              NA         $23,690.03       $40,130.03             $40,130.03
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                UNIFORM          CLAIMS            CLAIMS            CLAIMS               CLAIMS
         PAYEE
                               TRAN. CODE      SCHEDULED          ASSERTED          ALLOWED                PAID

                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-41006-JMM       Doc 94    Filed 10/30/19 Entered 10/30/19 13:33:26          Desc
                                                  Page 5 of 13




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                    CLAIMS
                                   UNIFORM        CLAIMS
                                                                   ASSERTED         CLAIMS              CLAIMS
 CLAIM NO.         CLAIMANT         TRAN.      SCHEDULED
                                                                (from Proofs of    ALLOWED               PAID
                                    CODE      (from Form 6E)
                                                                     Claim)

     5P       IDAHO STATE TAX      5800-000        $91,000.00         $47,112.08    $47,112.08          $47,112.08
              COMMISSION

    N/F       Internal Revenue     5600-000             $0.00                NA            NA                  NA
              Service

           TOTAL PRIORITY
          UNSECURED CLAIMS                         $91,000.00         $47,112.08    $47,112.08          $47,112.08




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-41006-JMM          Doc 94    Filed 10/30/19 Entered 10/30/19 13:33:26             Desc
                                                     Page 6 of 13




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                      UNIFORM        CLAIMS
                                                                       ASSERTED         CLAIMS                CLAIMS
 CLAIM NO.          CLAIMANT           TRAN.      SCHEDULED
                                                                    (from Proofs of    ALLOWED                 PAID
                                       CODE      (from Form 6F)
                                                                         Claim)

     2        LINAN INC DBA           7100-000      $2,700,000.00      $2,325,504.89   $2,325,504.89          $79,240.48
              DURA-BILT
              TRANSMISSIONS

     3        DISCOVER BANK           7100-000         $4,744.00           $4,649.00      $4,649.00             $158.41
              DISCOVER
              PRODUCTS INC

     4        CAPITAL ONE BANK        7100-000        $28,520.08          $28,009.08     $28,009.08             $954.40
              (USA), N.A.

     5U       IDAHO STATE TAX         7100-000                NA         $127,166.22    $127,166.22            $4,333.13
              COMMISSION

     5Z       IDAHO STATE TAX         7300-000                NA          $88,472.00     $88,472.00                $0.00
              COMMISSION

     6        BANK OF AMERICA,        7100-000         $6,679.14           $6,679.14      $6,679.14             $227.59
              N.A.

     7        BANK OF AMERICA,        7100-000         $4,215.10           $4,176.55      $4,176.55             $142.31
              N.A.

    N/F       A & D Investments LLC   7100-000      $2,700,000.00                NA              NA                  NA


    N/F       Bank of America         7100-000        $15,986.63                 NA              NA                  NA


    N/F       Chase Bank              7100-000         $1,310.45                 NA              NA                  NA


    N/F       GM Financial            7100-000        $33,911.24                 NA              NA                  NA


    N/F       GoDaddy.com, LLC        7100-000             $0.00                 NA              NA                  NA


    N/F       Greenwald               7100-000         $1,737.14                 NA              NA                  NA
              Neurosurgical, PC

    N/F       Kay Pottorff            7100-000        $12,000.00                 NA              NA                  NA


    N/F       US Bank                 7100-000           $608.94                 NA              NA                  NA


            TOTAL GENERAL
           UNSECURED CLAIMS                         $5,509,712.72      $2,584,656.88   $2,584,656.88          $85,056.32




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 17-41006-JMM                                Doc 94       Filed 10/30/19 Entered 10/30/19 13:33:26                                Desc
                                                                                    Page 7 of 13
                                                                Form 1
                                                                                                                                                            Exhibit 8
                                            Individual Estate Property Record and Report                                                                    Page: 1

                                                             Asset Cases
Case No.:    17-41006                                                                              Trustee Name:      (320130) R. Sam Hopkins
Case Name:         POTTORFF, CHARLOTTE LEA                                                         Date Filed (f) or Converted (c): 11/15/2017 (f)
                                                                                                   § 341(a) Meeting Date:       12/20/2017
For Period Ending:         10/27/2019                                                              Claims Bar Date:      05/04/2018

                                       1                                   2                      3                      4                   5                   6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       3539 S KOESTER RD, IDAHO FALLS,                             160,000.00                 160,000.00                             174,000.00                          FA
            ID 83402-4348, BONNEVILLE COUNTY
            Single-family home, Debtor's fractional intererest in
            residence - shared with ex-husband. Entire property
            value: $270,000.00
            01/24/2018 (AWILLIAMS) Dkt#24 Amended Sch B/C
            -when filed DA put in description "to remove
            homestead exemption"



    2       1994 Lincoln Mark VIII -194,092 miles.                             800.00                      0.00                                   0.00                        FA

    3       FLAT SCREEN TV                                                     100.00                      0.00                                   0.00                        FA

    4       DELL LAPTOP COMPUTER                                               100.00                      0.00                                   0.00                        FA

    5       HP PRINTER/COPIER                                                  125.00                      0.00                                   0.00                        FA

    6       ENVY PRINTER                                                       100.00                      0.00                                   0.00                        FA

    7       ACER DESK TOP COMPUTER AND                                         200.00                      0.00                                   0.00                        FA
            MONITOR

    8       DIGITAL PICTURE FRAME                                               25.00                      0.00                                   0.00                        FA

    9       SAMSUNG GALAXY S-7 PHONE                                           200.00                      0.00                                   0.00                        FA

   10       IPHONE5S                                                            85.00                      0.00                                   0.00                        FA

   11       BINNOCULARS                                                         15.00                      0.00                                   0.00                        FA

   12       WICKER STORAGE CUPBOARD                                            150.00                      0.00                                   0.00                        FA

   13       WICKER CHAIR                                                        15.00                      0.00                                   0.00                        FA

   14       WOOD STORAGE CABINETS                                               80.00                      0.00                                   0.00                        FA

   15       WOOD STORAGE CABINET                                                10.00                      0.00                                   0.00                        FA

   16       WOOD JEWELRY BOX                                                    25.00                      0.00                                   0.00                        FA

   17       WOOD FLOOR MIRROR                                                   30.00                      0.00                                   0.00                        FA

   18       FLOOR LAMP                                                          10.00                      0.00                                   0.00                        FA

   19       WOOD COLORED TABLE                                                   8.00                      0.00                                   0.00                        FA

   20       WOOD DRAWER CABINET                                                 20.00                      0.00                                   0.00                        FA

   21       OLD WOOD CABINET                                                    25.00                      0.00                                   0.00                        FA

   22       OLD WOOD SEWING MACHINE                                             25.00                      0.00                                   0.00                        FA

   23       SOFA                                                               400.00                      0.00                                   0.00                        FA

   24       CHAIR                                                              175.00                      0.00                                   0.00                        FA


UST Form 101-7-TDR ( 10 /1/2010)
                Case 17-41006-JMM                        Doc 94       Filed 10/30/19 Entered 10/30/19 13:33:26                                Desc
                                                                         Page 8 of 13
                                                         Form 1
                                                                                                                                                 Exhibit 8
                                     Individual Estate Property Record and Report                                                                Page: 2

                                                      Asset Cases
Case No.:    17-41006                                                                   Trustee Name:      (320130) R. Sam Hopkins
Case Name:      POTTORFF, CHARLOTTE LEA                                                 Date Filed (f) or Converted (c): 11/15/2017 (f)
                                                                                        § 341(a) Meeting Date:       12/20/2017
For Period Ending:      10/27/2019                                                      Claims Bar Date:      05/04/2018

                                 1                              2                      3                      4                   5                   6

                         Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
              (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                        and Other Costs)

   25       COFFEE TABLE                                            300.00                      0.00                                   0.00                        FA

   26       END TABLES -3                                           900.00                      0.00                                   0.00                        FA

   27       MEDICAL RECLINER                                        200.00                      0.00                                   0.00                        FA

   28       BOOKCASE                                                400.00                      0.00                                   0.00                        FA

   29       OLD WOOD DRESSER                                         35.00                      0.00                                   0.00                        FA

   30       OLD METAL FRAME DOUBLE BED                              200.00                      0.00                                   0.00                        FA
            WITH MATTRESS

   31       WOOD NIGHT STAND                                         50.00                      0.00                                   0.00                        FA

   32       WOOD COFFEE TABLE                                        75.00                      0.00                                   0.00                        FA

   33       WOOD STORAGE CUPBOARD                                    25.00                      0.00                                   0.00                        FA

   34       RECLINERS -2                                            400.00                      0.00                                   0.00                        FA

   35       WOOD ENTERTAINMENT BAR                                  200.00                      0.00                                   0.00                        FA

   36       BAR STOOLS - 6                                          300.00                      0.00                                   0.00                        FA

   37       WOOD ENTERTAINMENT CENTER                               200.00                      0.00                                   0.00                        FA

   38       FLAT SCREEN TVS - 2                                     400.00                      0.00                                   0.00                        FA

   39       OLD WOOD HUTCH                                          100.00                      0.00                                   0.00                        FA

   40       LAMPS -3                                                600.00                      0.00                                   0.00                        FA

   41       OFFICE SUPPLIES                                         150.00                      0.00                                   0.00                        FA

   42       PAPER SHREDDER                                            5.00                      0.00                                   0.00                        FA

   43       CALCULATOR                                                5.00                      0.00                                   0.00                        FA

   44       HP COLOR LASERJET PRINTER                                50.00                      0.00                                   0.00                        FA

   45       DELL LAP TOP COMPUTER                                   100.00                      0.00                                   0.00                        FA

   46       DEBTOR'S CLOTHING                                       300.00                      0.00                                   0.00                        FA

   47       WEDDING RING                                            350.00                      0.00                                   0.00                        FA

   48       MISCELLANEOUS COSTUME                                    80.00                      0.00                                   0.00                        FA
            JEWELRY




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-41006-JMM                                 Doc 94     Filed 10/30/19 Entered 10/30/19 13:33:26                                Desc
                                                                                    Page 9 of 13
                                                                  Form 1
                                                                                                                                                            Exhibit 8
                                              Individual Estate Property Record and Report                                                                  Page: 3

                                                               Asset Cases
Case No.:     17-41006                                                                             Trustee Name:      (320130) R. Sam Hopkins
Case Name:         POTTORFF, CHARLOTTE LEA                                                         Date Filed (f) or Converted (c): 11/15/2017 (f)
                                                                                                   § 341(a) Meeting Date:       12/20/2017
For Period Ending:          10/27/2019                                                             Claims Bar Date:      05/04/2018

                                         1                                   2                    3                      4                   5                   6

                            Asset Description                             Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                 (Scheduled And Unscheduled (u) Property)               Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                           Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

   49       CHECKING ACCOUNT AT WESTMARK                                     1,988.00                      0.00                                   0.00                        FA
            CREDIT UNION, IDAHO FALLS, IDAHO
            02/12/2018 (AWILLIAMS) em fr dA w/
            -Westmark acct#1713 stmts 10/13/17-12/14/17
            --checking Suffix 20--BAL DOF$2010.44 (consists of
            $1265 SS, .09 dividend, $91 SS, .07 dividend,
            remainder is SS deposited 9/19)

            01/24/2018 (AWILLIAMS) Dkt#25 Amended Sch B/C
            -checking acct 1713 at Westmark DV$1713 SS benefits
            DV$1988 DEX$1988 under 11-603(3)

            01/24/2018 (AWILLIAMS) em fr DA office re
            -attached are westmark #1713 stmts 10/15/16-
            10/13/17. once we get stmts for dof will forward
            --checking 1713-20
            ---last deposits were
            ----$.07 dividend from bank 8/31/17
            ----$1265 SSA Trea dep on 8/23/17
            ----$.07 dividend from bank 9/30/17
            ----$1265 SSA Trea deposit on 9/27/17




   50       SAVINGS ACCOUNT AT WESTMARK                                          5.00                      1.25                                   0.00                        FA
            CREDIT UNION, IDAHO FALLS, IDAHO
            01/24/2018 (AWILLIAMS) Dkt#25 Amended Sch B/C
            -savings acct 2423 at WEstmark DV$5 DEX$3.75
            under 11-207



   51       401K WITH INVESCO                                              31,641.40                       0.00                                   0.00                        FA
            02/12/2018 (AWILLIAMS) em fr dA w/
            -ltr fr D Are enclosed is year end ira stmt for 1/1/17-
            12/31/17. Also, form 1099-R.
            --participant rollover of $30,682.65 on 5/26/17
            --normal distribution of $30,682.65 on 5/16/17
            --BAL DOF$32,533.59


            01/24/2018 (AWILLIAMS) Dkt#25 Amended Sch B/C
            -401k with Invesco DV$31,641.40 DX$31,641.40 under
            11-604a

            01/24/2018 (AWILLIAMS) em fr DA office re
            -Invesco IRA acct 4496 value as of 9/30/17 is
            $31,641.40




   52       CHECKING ACCOUNT 2423 AT                                             0.00                      0.00                                   0.00                        FA
            WESTMARK (u)
            01/24/2018 (AWILLIAMS) Dkt#25 Amended Sch B/C
            -checking acct 2423 at WEstmark DV$0


   53       SAVINGS ACCT 1713 AT WESTMARK                                        5.00                      1.25                                   0.00                        FA
            (u)
            02/12/2018 (AWILLIAMS) em fr dA w/
            -Westmark acct#1713 stmts 10/13/17-12/14/17
            --Savings Suffix 00--BAL DOF$5.05


            01/24/2018 (AWILLIAMS) Dkt#25 Amended Sch B/C
            -savings acct 1713 at WEstmark DV$5 DEX$3.75
            under 11-207

            01/24/2018 (AWILLIAMS) em fr DA office re
            -attached are westmark #1713 stmts 10/15/16-
            10/13/17. once we get stmts for dof will forward
            --Savings 1713-00--no activity. BAL $5.05




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 17-41006-JMM                            Doc 94     Filed 10/30/19 Entered 10/30/19 13:33:26                               Desc
                                                                             Page 10 of 13
                                                             Form 1
                                                                                                                                                       Exhibit 8
                                         Individual Estate Property Record and Report                                                                  Page: 4

                                                          Asset Cases
Case No.:    17-41006                                                                       Trustee Name:      (320130) R. Sam Hopkins
Case Name:        POTTORFF, CHARLOTTE LEA                                                   Date Filed (f) or Converted (c): 11/15/2017 (f)
                                                                                            § 341(a) Meeting Date:       12/20/2017
For Period Ending:        10/27/2019                                                        Claims Bar Date:      05/04/2018

                                     1                                 2                   3                      4                   5                     6

                           Asset Description                        Petition/      Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled     (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                     Values              Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                 Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                            and Other Costs)

   54       IRA: IRA WITH SYMETRA LIFE                               11,137.77                      0.00                                   0.00                          FA
            INSURANCE COMPANY - VESTED (u)
            01/24/2018 (AWILLIAMS) Dkt#25 Amended Sch B/C
            -IRA with Symetra Life Insurance Company - vested
            DV$11,137.77 DEX$11,137.77 under 11-604A



   54       Assets Totals (Excluding unknown values)               $212,925.17             $160,002.50                           $174,000.00                       $0.00



 Major Activities Affecting Case Closing:

                                 09/12/2019 (AWILLIAMS) dkt#93 Order of Distribution for R Sam Hopkins, Trustee Chapter 7, Fees awarded:
                                 $11950.00, Expenses awarded: $102.44; Awarded on 9/10/2019 Signed on 9/10/2019 (RE: related
                                 document(s)[89] UST Filing - Trustee's Final Report (TFR)). (ad)

                                 08/14/2019 (AWILLIAMS) Amended Notice of Trustee's Final Report and Application for Compensation
                                 (NFR) (Ch.7) Filed by Trustee R Sam Hopkins. (Hopkins, R) --obj by 9/9/19

                                 08/13/2019 (AWILLIAMS) Chapter 7 Trustee's Final Report filed on behalf of Trustee. The United States
                                 Trustee has reviewed the Chapter 7 Trustee's Final Report. Filed by US Trustee. (Fleener, Debora)

                                 7/19/19 AMENDED TFR/NFR/FEE APP SENT

                                 6/21/19 APOC5 - NEED AMENDED TFR/NFR

                                 6/06/2019 (AWILLIAMS) Chapter 7 Trustee's Notice of Final Report and Application for Compensation Filed
                                 by Trustee R Sam Hopkins (RE: related document(s)[85] Chapter 7 Trustee's Final Report filed on behalf of
                                 Trustee. The United States Trustee has reviewed the Chapter 7 Trustee's Final Report. Filed by US
                                 Trustee.). (Hopkins, R) --obj by 7/2/19

                                 06/06/2019 (AWILLIAMS)Chapter 7 Trustee's Final Report filed on behalf of Trustee. The United States
                                 Trustee has reviewed the Chapter 7 Trustee's Final Report. Filed by US Trustee. (Fleener, Debora)

                                 FINAL-


 Initial Projected Date Of Final Report (TFR): 05/31/2019                        Current Projected Date Of Final Report (TFR):            04/30/2019 (Actual)


                       10/27/2019                                                                /s/R. Sam Hopkins
                            Date                                                                 R. Sam Hopkins




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-41006-JMM                    Doc 94          Filed 10/30/19 Entered 10/30/19 13:33:26                                        Desc
                                                                           Page 11 of 13
                                                              Form 2                                                                                     Exhibit 9
                                                                                                                                                         Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-41006                                           Trustee Name:                       R. Sam Hopkins (320130)
Case Name:             POTTORFF, CHARLOTTE LEA                            Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***7504                                         Account #:                          ******5300 Checking
For Period Ending: 10/27/2019                                             Blanket Bond (per case limit): $59,128,572.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                         4                                5                      6                        7

  Trans.    Check or      Paid To / Received From           Description of Transaction            Uniform       Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                              Tran. Code       $                       $

 10/09/18              ALLIANCE TITLE                    SALE OF RP                                               154,273.93                                         154,273.93
                       PAUL BLASKOVITCH                  REALTOR COMMISSION                      3510-000
                                                                                -$16,440.00
                                                         COST OF SALE                            2500-000
                                                                                 -$1,584.50
                       BONNEVILLE COUNTY                 DELINQUENT 2017 PROPERTY                4110-000
                       TREASURER MARK R HANSEN           TAXES
                       TAX COLLECTOR
                                                                                      -$650.51
                       BONNEVILLE COUNTY                 POST PETITION PROPERTY                  4110-000
                       TREASURER MARK R HANSEN           TAXES 1/1/18-9/24/18
                       TAX COLLECTOR
                                                                                      -$959.96
                       IDAHO IRRIGATION DISTRICT         DELINQUENT IDAHO                        4110-000
                                                         IRRIGATION FEES
                                                                                       -$91.10
              {1}      ALLIANCE TITLE & ESCROW           SALE OF RP AT 3539 S                    1110-000
                                                         KOESTER
                                                                                $174,000.00
 10/31/18              Rabobank, N.A.                    Bank and Technology Services            2600-000                                       88.75                154,185.18
                                                         Fees
 01/16/19     101      SERVICE & SPINNER                 FEES/EXP PER ORDER 1/10/19                                                           9,681.19               144,503.99
                       SERVICE & SPINNER                 FEES                                    3210-000
                                                                                  $9,397.50
                       SERVICE & SPINNER                 EXP                                     3220-000
                                                                                      $283.69
 07/10/19              Transfer Debit to Metropolitan    Transition Debit to Metropolitan        9999-000                                144,503.99                        0.00
                       Commercial Bank acct ******9260   Commercial Bank acct
                                                         3910059260

                                            COLUMN TOTALS                                                         154,273.93              154,273.93                      $0.00
                                                  Less: Bank Transfers/CDs                                                0.00            144,503.99
                                            Subtotal                                                              154,273.93                  9,769.94
                                                  Less: Payments to Debtors                                                                       0.00

                                            NET Receipts / Disbursements                                         $154,273.93               $9,769.94




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                    ! - transaction has not been cleared
                    Case 17-41006-JMM                    Doc 94          Filed 10/30/19 Entered 10/30/19 13:33:26                                        Desc
                                                                           Page 12 of 13
                                                              Form 2                                                                                     Exhibit 9
                                                                                                                                                         Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              17-41006                                           Trustee Name:                       R. Sam Hopkins (320130)
Case Name:             POTTORFF, CHARLOTTE LEA                            Bank Name:                          Metropolitan Commercial Bank
Taxpayer ID #:         **-***7504                                         Account #:                          ******9260 Checking Account
For Period Ending: 10/27/2019                                             Blanket Bond (per case limit): $59,128,572.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                          4                               5                      6                        7

  Trans.    Check or      Paid To / Received From           Description of Transaction            Uniform       Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                              Tran. Code       $                       $

 07/10/19              Transfer Credit from Rabobank,    Transition Credit from Rabobank,        9999-000         144,503.99                                         144,503.99
                       N.A. acct ******5300              N.A. acct 5023205300
 09/12/19    1000      R. Sam Hopkins                    Combined trustee compensation &                                                  12,052.44                  132,451.55
                                                         expense dividend payments.
                       R. Sam Hopkins                    Claims Distribution - Fri, 07-19-       2100-000
                                                         2019
                                                                                  $11,950.00
                       R. Sam Hopkins                    Claims Distribution - Fri, 07-19-       2200-000
                                                         2019
                                                                                       $102.44
 09/12/19    1001      JORDAN & COMPANY,                 Combined payments for claim                                                           283.15                132,168.40
                       CHARTERED                         number ,
                       JORDAN & COMPANY,                 Claims Distribution - Fri, 07-19-       3410-000
                       CHARTERED                         2019
                                                                                       $245.00
                       JORDAN & COMPANY,                 Claims Distribution - Fri, 07-19-       3420-000
                       CHARTERED                         2019
                                                                                        $38.15
 09/12/19    1002      IDAHO STATE TAX                   Final Distribution payment -            5800-000                                 47,112.08                    85,056.32
                       COMMISSION                        Dividend paid at 100.00% of
                                                         $47,112.08; Claim # 5P; Filed:
                                                         $47,112.08
 09/12/19    1003      LINAN INC DBA DURA-BILT           Final Distribution payment -            7100-000                                 79,240.48                     5,815.84
                       TRANSMISSIONS                     Dividend paid at 3.41% of
                                                         $2,325,504.89; Claim # 2; Filed:
                                                         $2,325,504.89
 09/12/19    1004      DISCOVER BANK DISCOVER            Final Distribution payment -            7100-000                                      158.41                   5,657.43
                       PRODUCTS INC                      Dividend paid at 3.41% of
                                                         $4,649.00; Claim # 3; Filed:
                                                         $4,649.00
 09/12/19    1005      CAPITAL ONE BANK (USA), N.A.      Final Distribution payment -            7100-000                                      954.40                   4,703.03
                                                         Dividend paid at 3.41% of
                                                         $28,009.08; Claim # 4; Filed:
                                                         $28,009.08
 09/12/19    1006      IDAHO STATE TAX                   Final Distribution payment -            7100-000                                     4,333.13                   369.90
                       COMMISSION                        Dividend paid at 3.41% of
                                                         $127,166.22; Claim # 5U; Filed:
                                                         $127,166.22
 09/12/19    1007      BANK OF AMERICA, N.A.             Final Distribution payment -            7100-000                                      227.59                    142.31
                                                         Dividend paid at 3.41% of
                                                         $6,679.14; Claim # 6; Filed:
                                                         $6,679.14
 09/12/19    1008      BANK OF AMERICA, N.A.             Final Distribution payment -            7100-000                                      142.31                       0.00
                                                         Dividend paid at 3.41% of
                                                         $4,176.55; Claim # 7; Filed:
                                                         $4,176.55

                                            COLUMN TOTALS                                                         144,503.99              144,503.99                       $0.00
                                                  Less: Bank Transfers/CDs                                        144,503.99                      0.00
                                            Subtotal                                                                      0.00            144,503.99
                                                  Less: Payments to Debtors                                                                       0.00

                                            NET Receipts / Disbursements                                               $0.00            $144,503.99




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                 Case 17-41006-JMM                     Doc 94   Filed 10/30/19 Entered 10/30/19 13:33:26                        Desc
                                                                  Page 13 of 13
                                                       Form 2                                                                   Exhibit 9
                                                                                                                                Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           17-41006                                    Trustee Name:                    R. Sam Hopkins (320130)
Case Name:          POTTORFF, CHARLOTTE LEA                     Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:      **-***7504                                  Account #:                       ******9260 Checking Account
For Period Ending: 10/27/2019                                   Blanket Bond (per case limit): $59,128,572.00
                                                                Separate Bond (if applicable): N/A




                                                                                                   NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                        NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******5300 Checking                              $154,273.93          $9,769.94                   $0.00

                                 ******9260 Checking Account                             $0.00             $144,503.99              $0.00

                                                                                  $154,273.93              $154,273.93              $0.00




                 10/27/2019                                             /s/R. Sam Hopkins
                   Date                                                 R. Sam Hopkins




UST Form 101-7-TDR (10 /1/2010)
